DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on March 19, 2020, March 19, 2020 and January 2, 2020 is being considered by the examiner.
3.	Claims 1-7 are pending.
4.	Figures 1 and 3 of the application are directly related to the claimed invention.

    PNG
    media_image1.png
    533
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    501
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uno et al. (US 2019/0052371 A1).
	Regarding claim 1, Uno et al. discloses an electrode device comprising:
	a first electrode (112); and 
	a second electrode (111),
	wherein the second electrode has a region  facing one surface of the first electrode, and a region protruding  to a side of another of the first electrode.
	([0034]:”In this communication system 100, a human-body-side communication path using the human body as the communication medium 30 is formed between the first human-body electrode 111 and the second human-body electrode 121, by bringing a portion of the human body closer to the second human-body electrode 121 than to the second space electrode 122.  Further, a space-side communication path using a space (e.g., air) as a communication medium is formed between the first space electrode 112 and the second space electrode 122.”)

    PNG
    media_image3.png
    342
    616
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    285
    771
    media_image4.png
    Greyscale

Regarding claim 2, Miyamoto et al. discloses the electrode device according to claim 1, wherein the region protruding to the side of the another surface includes a region facing the another surface of the first electrode. 

Regarding claim 3, wherein the region facing the another surface has an opening.  See figure 1
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (US 2019/0052371 A1) in view of Miyamoto et al. (US 2019/0035189 A1).
	Regarding claim 6, Uno et al. fails to disclose the electrode device according to claim 1, further comprising a control unit configured to control connection establishing on 
	Miyamoto et al. in the same field of invention discloses ([0123]: Next, the controller 42 determines whether or not a difference (V1-V2) of the received voltage value V2 of the outside electrode unit 21B from the received voltage value V1 of the inside electrode unit 21A exceeds a predetermined threshold value (step S204).”)

    PNG
    media_image5.png
    756
    606
    media_image5.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Uno et al. (US 2019/0052371 A1) 

	Regarding claim 1, Miyamoto et al. discloses an electrode device comprising:
	a first electrode (10); and 
	a second electrode (20),
	wherein the second electrode (20) has a region (21) facing one surface of the first electrode (11), and a region (22) protruding to a side of another of the first electrode (12).

    PNG
    media_image6.png
    371
    625
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    527
    506
    media_image7.png
    Greyscale



	Regarding claim 3, Miyamoto et al. discloses the electrode device according to claim 2, wherein the region facing the another surface has an opening. (See figure 2)

	Regarding claim 4, Miyamoto et al. discloses the electrode device according to claim 1, wherein the second electrode has a rectangular parallelepiped shape (electrode 11 and/or 12 has a rectangular shape), has a bottom surface as the region facing the one surface of the first electrode (the second electrode 12 facing the first electrode 11), and has a side surface including the region protruding to the side of the another surface of the first electrode (one other side of the rectangular 12 protruding the first electrode 11).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2019/0035189 A1).
Regarding claim 5, Figure 1 of the application illustrates “a human body communication system including an installed terminal 10 and a wearable terminal 20.  The installed terminal 10 is an example of an electrode device having at least two electrodes, and is installed on a door D of the building H in the example illustrated in Fig. 1.” See para.[0016] of the application’s specification.
([0001]: “an opening-closing control device, an opening-closing control method, and an opening-closing control system that are suitable for door opening-closing, for example.”)
although Miyamoto et al. fails to disclose wherein a height of the second electrode from the bottom surface is not shorter than 38mm, and a difference in height between the first electrode and an end of the side surface on the side of the another surface of the first electrode is not shorter than 15mm, it would have been obvious to those having ordinary skill in the art before the claimed invention was made to implement the second electrode (installed on the door) not shorter than 38mm and the first electrode (wearable device) not shorter than 15mm.

Regarding claim 7, Miyamoto et al. fails to disclose the signal received from the another electrode device has a predetermined polarity pattern.
Uno discloses ([0075]: there is a difference in direction of an electric field passing through the human-body-side reception electrode 21 and the space-side reception electrode 22, between a case where the user touches the inner doorknob 51A and a case where the user touches the outer doorknob 51B.  The polarity of the received signal is thereby reversed between the case where the user touches the inner doorknob 51A and the case where the user touches the outer doorknob 51B.  In other words, in the case where the user touches the outer doorknob 51B (the third end 43), a role of the human-body-side reception electrode 21 and a role of the space-side reception electrode 22 are reversed.  The human-body-side reception electrode 21 serves as the space-side reception electrode 22, and the space-side reception electrode 22 serves as the human-body-side reception electrode 21.  It is possible for the determiner 25 to determine which one of the first end 41 and the third end 43 is in contact with the human body, i.e., which one of the inner doorknob 51A and the outer doorknob 51B is in contact with the user, by detecting the polarity of the received signal.”
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Uno with Miyamoto et al.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412